EXHIBIT 10.6

 

FIRST AMENDMENT TO

AMENDED AND RESTATED PROMISSORY NOTE

 

This First Amendment to Amended and Restated Promissory Note is entered into
effective as of December 29, 2005.

 

WHEREAS, that certain Amended and Restated Promissory Note (the “Note”) dated as
of July 7, 2005, in the stated principal amount of $14,000,000 was entered into
by TIETEK LLC, a Delaware limited liability company (“Maker”) and OPUS 5949 LLC,
a Texas Limited liability company (“Payee”); and

 

WHEREAS, Maker and Payee now desire to amend the Note to modify certain
definitions contained therein.

 

NOW THEREFORE, in consideration of ten dollars and other good and valuable
consideration receipt of which is hereby acknowledged, the parties hereto hereby
agree as follows:

 

The definition of “Debenture Termination Date” is hereby amended and restated in
its entirety to read as follows:

 

“Debenture Termination Date.” The earliest of (i) such time as the Debentures
have been paid in full, (ii) the occurrence of a Default or Event of Default,
and (iii) December 31, 2006.

 

Except as amended hereby, the Note remains the same in all respects and remains
in full force and effect.

 

EXECUTED as of December 29, 2005.

 

MAKER:

 

TIETEK LLC, a Delaware limited liability company

By:   /s/    HENRY W. SULLIVAN             Henry W. Sullivan

Its:

  Manager

 

PAYEE:

 

OPUS 5949 LLC, a Texas limited liability company

By: Sammons VPC, Inc., Manager

By:   /s/    HEATHER KREAGER             Heather Kreager

Its:

  Vice President